

117 SRES 1 ATS: Establishing a Committee to Inform the President of the United States that a quorum of each House is assembled.
U.S. Senate
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 1IN THE SENATE OF THE UNITED STATESJanuary 3, 2021Mr. McConnell submitted the following resolution; which was considered and agreed toRESOLUTIONEstablishing a Committee to Inform the President of  the United States
 that a quorum of each House is assembled.That a committee consisting of two Senators be appointed to join such committee as may be appointed by the House of Representatives to wait upon the President of the United States and inform him that a quorum of each House is assembled and that the Congress is ready to receive any communication he may be pleased to make.